Mr. President,
Your Excellences and Honours,
Ladies and gentlemen,
May peace and God’s mercy and blessings be upon you
It gives me great pleasure, Mr. President, to begin by congratulating you and your brotherly country on your election as President of the United Nations General Assembly at its seventy-fifth session. I wish you every success in discharging your tasks. I assure you my country’s delegation’s readiness to cooperate with you in order to achieve the objectives of the session.
I would also like to express my thanks and appreciation to your predecessor, Mr. Tijjani Muhammad-Bande, for his efforts during his presidency of the previous session. I would also be remiss if I did not mention the ongoing efforts of Secretary- General Antonio Guterres to fulfil the principles and purposes of the United Nations.
Regrettably, this year’s session is being held amid difficult and cruel international circumstances caused by COVID-19, which disregards geographical borders and does not discriminate among people. The pandemic continues to cause significant loss of life and pose a threat to all services and production sectors, especially in poor countries affected by instability and conflict. As the Secretary- General has stressed on several occasions, we can overcome the pandemic only through solidarity, greater mutual international cooperation and concerted efforts.
Each time I have the opportunity to address the Assembly, I wish that I could talk about the end of the difficult transition period facing my country and its success in overcoming grave challenges. I wish that I could say that my country is on the path to building a civilian, democratic State where power is peacefully transferred, the rule of law is respected and human rights and dignity are protected.
However, regrettably, some seek to undermine these aspirations, for which the Libyan people have made considerable sacrifices. They continue to make every effort, regardless of how destructive or unjust, to seize power and rule by force. Nevertheless, we are determined to pursue the goals for which martyrs made the ultimate sacrifice. The heroes of our national army and armed forces have proven that they can defeat anyone who seeks to impose dictatorship and the rule of the individual.
We kept our promise when we stated that invaders would not enter Tripoli. On 4 April 2019, the city remained resilient in the face of a tyrannical attack led by the aggressors and militias that support them. It resulted in countless human and material losses. Our heroes made the ultimate sacrifice during Operation Volcano of Rage and we were able to deter and defeat the aggression. Regrettably, it was supported by countries known to everyone and mentioned in United Nations reports.
This is unacceptable because it violates Libyan sovereignty and independence, Security Council resolutions and international law, which prohibit interference in the internal affairs of States. There is no doubt that such conduct cannot be compared to legitimate agreements concluded by the legitimate Government with some States.
As new developments emerge with the aggressor’s defeat and the victory of the Libyan people, we are determined to overcome all obstacles and build a democratic State. We call on these States to revisit their positions and refrain from relying on the aggressors. Instead, they should discuss with the Government of National Accord how to find solutions to their concerns. We must work to establish and promote cooperation based on mutual respect, common interests and the principle of noninterference in the internal affairs of States.
We have stressed on all occasions our commitment to peaceful means through constructive dialogue as the only way out of the crisis. We engage positively with a United Nations-led peace process and offer it every assistance in this regard. We also engage in good faith in initiatives to reach a solution, as demonstrated at the recently held Berlin Conference. We have put forward several initiatives to resolve the political and security crisis, as well as plans and programmes to address the daily challenges faced by Libyans. We have constantly proven that we want peace, not war and destruction.
While we possess the strength and faith to resist and defeat the aggressor, we want to prevent bloodshed and loss of life. We also want to unite our efforts to combat COVID-19 pandemic, which is a threat to our citizens. We announced a ceasefire on 21 August and have called for elections by March of next year. We have underscored that an effective and lasting ceasefire requires that the regions of Sirte and Jufra be free of weapons. Foreign forces and mercenaries must withdraw from both districts and from Libyan territory as a whole. That is how we guarantee the sovereignty of Libyan territory established by the Government of National Accord.
We welcome the regional and international support for this initiative and look forward to practical measures that could swiftly lead to full withdrawal from the aforementioned areas.
The mercenaries should return to their countries and ports and oil fields must be reopened immediately. Outside influences forced their closure, which led to an estimated $9 billion in losses, in addition to considerable damage in the oil infrastructure.
We welcomed the statement by political leaders in eastern Libya, calling for a ceasefire and the resumption of oil production. However, we have not yet seen response from the armed groups and militias. Instead, their spokesman issued hostile statements and we have seen breaches by their forces, backed up by the mercenaries. We hold them responsible for military confrontations and all subsequent casualties and destruction.
We have made many attempts to improve the living conditions of Libyans, strengthen the service sectors and limit the proliferation of weapons and insecurity. In many cases, through cooperation with the United Nations Support Mission in Libya, we have achieved tangible progress. However, these efforts have been unsustainable because of external negative interventions and division among our institutions, as well as stalled oil production, which is our main source of income.
We have always known that the policies of an elected Government of national unity are required to address these challenges. Therefore, we reiterate our call for an agreement based on the Constitution and for the holding of presidential and parliamentary elections. We look forward to strong international support. We also welcome the effective contribution of the United Nations to ensure the requirements for successful elections, for which Libyans who believe in democracy and State institutions have waited far too long.
Undoubtedly, this will end the legitimacy crisis. To that end, we believe that we must hasten to resume the political dialogue and include all stakeholders — all political factions and parties, all regions and all segments of society, regardless of their affiliation or ideology. The only exception would be those proven to have committed crimes and to have spilled Libyan blood.
Pertaining to human rights issues, we emphasize our determination to protect and promote these rights. To that end, we have issued a number of laws at the national level. Despite the challenges we face, we are striving to fulfil our international obligations under the relevant international conventions and are currently reviewing our accession to further treaties and conventions that promote human rights. We also attach great importance to the promotion of women’s rights and gender equality and we continue to provide free education and health care to all citizens.
The aggression against Tripoli constituted a flagrant violation of all principles of human rights, with indiscriminate bombings that have caused death, destruction and displacement. The use of landmines and field executions revealed mass graves in the city of Tarhouna after the aggressor had been defeated.
Those gross violations of human rights were addressed by the Human Rights Council, which responded to our demands and formed a relevant commission of inquiry. We welcome that measure and reiterate our readiness to cooperate and facilitate the work of the Council. We also call on the Council to investigate the violations suffered by citizens of the city of Sirte at the hands of Haftar’s militias, the most recent of which included the detention of a number of men and the execution of one in front of his family.
The Government of National Accord is committed to safeguarding the right of citizens to peacefully express themselves, as enshrined by the law, and to protect demonstrators, allowing them to express their opinions and their legitimate demands for better living conditions, better services and an end to corruption. We will not allow any attempt to oppress them by force.
My country reaffirms its rejection and condemnation of terrorism in all its forms and manifestations, whatever its source or motive. We stress that terrorism is a global phenomenon that should not be attributed to any religion or creed. My country has made great sacrifices to eliminate terrorist organizations that included a number of foreign fighters, such as the foreign Da’esh organization. By targeting Libya, Da’esh threatened our security, stability and safety, as well as our natural resources, which it sought to exploit in the service of its evil plans, which have nothing to do with Islam.
Libya has ratified all international conventions related to the fight against terrorism and considers the United Nations Global Counter-Terrorism Strategy and its four pillars to be one of the most important legal frameworks to facilitate counterterrorism through national legislation. The promotion of regional and international cooperation remains the best way to track down and eliminate terrorist networks and, in that connection, we must highlight the need to support regional and subregional counter-terrorism plans and programmes. In Libya, for example, we are cooperating with some of our neighbours on joint border control efforts in order to arrest and prosecute terrorists.
My country is continuously concerned by the phenomenon of irregular migration and acknowledges the urgent need to address the continued flow of migrants who are exposed to great dangers, including exploitation by human trafficking networks. Irregular migration represents a human tragedy that the international community has thus far been unable to resolve. As a transit country, Libya is facing serious economic, social and security repercussions as a result of that phenomenon, which has exacerbated instability in our country and reflected negatively on Libyan society. It has become difficult to address such a phenomenon without external cooperation and assistance commensurate with its challenges and serious repercussions.
We look forward to further collaboration with the international organizations with which we have consulted and coordinated in order to obtain realistic and objective data on migrants in Libya and the hardships they face. We do not believe that unilateral reports containing inaccurate and exaggerated information are helpful in reaching meaningful solutions. Such reports are disappointing because they focus on alleged violations by the relevant authorities in the country without mention of the same authorities’ efforts to serve the interests of migrants. The same reports neglect to mention the fact that more than half a million irregular migrants live peacefully among Libyans, working in various sectors and sending funds back to their families in their countries of origin.
There is broad international consensus that addressing the challenges of migration exceeds the capacity of any individual country. Libya is a victim and not a cause of irregular migration, and therefore we reaffirm that the best solution is to address the root causes that drive people to flee their countries of origin. It is imperative that the international community assist those countries and encourage them to implement real development programmes and improve services, sparing no effort to eradicate poverty, unemployment and all other hardships that lead people to embark on life-threatening migration.
My country attaches great importance to disarmament and the promotion of international peace and security, demonstrated by our active participation in discussions on the topic and our co-sponsorship of a number of United Nations resolutions. We continue to respect all relevant international treaties and conventions, in line with our understanding of the threat posed to international peace and security by the production and stockpiling of weapons of mass destruction and the horror they cause for all humankind. Libya also contributes to international efforts to eliminate weapons of mass destruction and to maintain international peace and security.
It has been almost five years since we began implementing the 2030 Sustainable Development Goals, but we are concerned by the serious challenges posed by the COVID-19 pandemic that undermine the gains made and impede further progress. Libya continues to face many challenges with regard to achieving the SDGs, in particular due to insecurity and political instability in the country.
We are all aware that there can be no development without security and vice versa. In that context, we look forward to overcoming the difficulties we are currently experiencing so that we can launch real development plans and programmes and promote the economy in order to meet the SDGs.
It is vital to mobilize local resources and employ them in the implementation of development programmes. Much of Libya’s funds have been drained from the country; we therefore call on the States into which those funds were smuggled to assist in their retrieval.
In that connection, we wish to refer to the frozen assets of the Libyan sovereign wealth fund, which have been exposed to losses as a result of the sanctions imposed by the Security Council since 2011. We underscore that the purpose of those sanctions were to preserve Libyan assets and funds, not continue eroding them.
In reality, we are suffering great losses as a result of the frozen status of those funds and assets. Since March 2016, we have been providing the Security Council and the Sanctions Committee with clear and consecutive data on the scale of the heavy losses we are incurring and we have called for amendments to the existing sanctions regime to avoid such heavy losses. Unfortunately, we have not yet received an effective response to our legitimate request.
My delegation supports the reforms led by the Secretary-General with regard to certain United Nations organs. Despite the progress achieved thus far in that regard, the Security Council, which is the Organization’s most important organ, remains far from being adequately reformed. It is essential to introduce genuine reforms to the Security Council, which no longer reflects the contemporary international realities and the serious challenges of the twenty-first century that constitute a threat to international peace and security.
The current geopolitical reality is ripe for reform and equitable representation in the Council. Accordingly, we emphasize our demand for the need to rectify the historical injustices inflicted upon the African continent in terms of lack of fair representation in both the permanent and non-permanent membership of the Council. We reaffirm the demands of the African Union, contained in the Ezulwini Consensus and the Sirte Declaration, for two permanent seats with all rights and powers, including the veto power, and two additional non-permanent seats. Those demands are just and reflect the right of the African continent to effectively participate in the decisions taken by the Council, which are often focused on African issues. Those demands also represent the bare minimum to be done in order to rectify the historic marginalization and injustices inflicted upon the African continent. In that context, I must also express our support for the demand made by the Group of Arab States for a permanent seat in the Council.
Peace in the Middle East will never be achieved as long as the occupying Power continues to occupy Palestinian territories, establishing more settlements, threatening to annex more land and imposing more unjust blockades, in total disregard for all related international resolutions.
We join the Palestinian people in rejecting the practices of the occupying authorities and in demanding the right of the Palestinian people to establish an independent State with Al-Quds Al-Sharif as its capital. We also express our rejection of all attempts to abuse the Palestinian question in order to serve non-Palestinian interests or reach agreements that the Palestinians themselves neither agree with nor participate in. Libya will continue to support the Palestinian question and the Palestinian people in their quest to establish their long-sought independent State, for which they have given thousands of martyrs.
In conclusion, I wish to underscore that a democratic and civilian State is the aspiration of the Libyan people, as the reason for their revolt and the goal for which we continue to strive. We aspire to live in a State where there is a peaceful transfer of power, human rights are respected, human dignity is preserved and the law limits abuses, whatever their source. We aspire to build a State that lives in peace and achieves development, that cooperates with its neighbours and that renounces violence and fights against terrorism and extremism.
Libya possesses the capabilities and natural resources, as well as the strategic and distinguished location, to achieve those aspirations. With the assistance of our friends, the Libyans can establish a prosperous future for our country. We hope to bring this painful chapter in our nation’s history to a swift end as we transform into a democratic and pluralistic State where cultural diversity is respected — a State of laws and institutions.